      Case 19-01303-jw    Doc 64    Filed 09/04/19 Entered 09/04/19 15:19:55     Desc Main
                                    Document      Page 1 of 4
                                 U.S. BANKRUPTCY COURT
                                  District of South Carolina

Case Number: 19-01303-jw



                                        Consent Order



The relief set forth on the following pages, for a total of 4 pages including this page, is
hereby ORDERED.




       FILED BY THE COURT
           09/04/2019




                                                   US Bankruptcy Judge
                                                   District of South Carolina



        Entered: 09/04/2019
Case 19-01303-jw   Doc 64   Filed 09/04/19 Entered 09/04/19 15:19:55   Desc Main
                            Document      Page 2 of 4
Case 19-01303-jw   Doc 64   Filed 09/04/19 Entered 09/04/19 15:19:55   Desc Main
                            Document      Page 3 of 4
Case 19-01303-jw   Doc 64   Filed 09/04/19 Entered 09/04/19 15:19:55   Desc Main
                            Document      Page 4 of 4
